EXHIBIT 10.2

 

SUPER VISION INTERNATIONAL, INC.

 

September 9, 2005

 

Mr. Brett M. Kingstone

Super Vision International, Inc.

8210 Presidents Drive

Orlando, FL 32809

 

Dear Brett,

 

This letter sets forth the terms of the consulting arrangement between you and
Super Vision International, Inc. (“Super Vision”). You have advised us that you
desire to transition from your current position as Chief Executive Officer and
President of Super Vision effective January 1, 2006. Through December 31, 2005,
you will remain as Chief Executive Officer and President of Super Vision at your
current compensation. Upon stepping down from the position of Chief Executive
Officer and President effective January 1, 2006, you have indicated that,
subject to your re-election by Super Vision’s stockholders and the Board of
Directors, you will remain as Chairman of Super Vision’s Board of Directors. The
Board and Super Vision value your deep knowledge of the lighting industry and
particularly of Super Vision, its business, personnel, suppliers and other
constituents. Because of our mutual interest in a smooth management transition,
we have requested that you serve as a consultant after your tenure as Chief
Executive Officer and President has ended. You have agreed to do so on the terms
set forth in this letter, specifically:

 

1. In your capacity as a consultant, your services will include working with
Super Vision’s legal counsel on resolving pending legal proceedings, including
collection matters relating to such litigation, completing outstanding license
agreements for Super Vision’s LED patent portfolio, and remaining available to
Super Vision with reasonable notice, to perform duties at the reasonable request
of Super Vision’s Board of Directors and/or Chief Executive Officer. These
duties may include consultation on matters on which you worked during your
employment with Super Vision, and may also include assisting with investor
relations.

 

2. In your capacity as a consultant, you will become chair of a newly created
Strategic Initiatives Committee. The purpose of the Strategic Initiatives
Committee shall be to work with Super Vision’s Board of Directors and/or Chief
Executive Officer to support strategic litigation, technology licensing and
development activities. It is anticipated that this Committee will include Tony
Castor as a member and provide compensation to its members who are members of
the Board of Directors substantially similar to the compensation provided to
members of the compensation committee of the Board of Directors. For any
individual projects requiring over 10 hours of your time, upon prior approval
from the Board of Directors and/or Chief Executive Officer, you shall be paid a
consulting fee equal to $100.00 per hour for all time expended by you on any
individual project over 10 hours. The approved projects for the first half of
2006 are the pending litigation with Color Kinetics, OEM licensing and investor
relations. You are hereby authorized to support the Chief Executive Officer with
respect to these matters for total compensation not to exceed $10,000 per month.

 

3. Your consulting relationship with Super Vision may be terminated at anytime
with or without notice, for any reason or no reason, with or without cause or
for any or no cause, at either party’s option.



--------------------------------------------------------------------------------

4. On or before January 1, 2006, you shall receive (i) $70,000 in a lump sum,
(ii) any unpaid reimbursable expenses outstanding as of December 31, 2005 and
(iii) payment for accrued and unused benefits as of December 31, 2005 such as
vacation in complete satisfaction of any severance or other obligation of Super
Vision to you under the Employment Agreement dated January 1, 1994 between you
and Super Vision (the “Severance Payment”). In consideration of the Severance
Payment, until December 31, 2009, you shall continue working toward collecting
the Judgment in the Lawsuit against the Wu Defendants and the defendants in the
Related Litigation (as such terms are defined in that certain Contingent
Proceeds Participation Agreement (the “Participation Agreement”) between you and
Super Vision dated September 19, 2003, as amended by this Agreement).

 

5. The Participation Agreement is hereby amended as follows:

 

(i) Super Vision may, but is not obligated to, provide funds for Collection
Activities. Any such expenditures must be approved in advance by Super Vision’s
Chief Executive Officer. You may provide Kingstone Funds or Third Party Funds to
secure the posting of Bonds for overseas Collection Activities.

 

(ii) The first sentence of Section 2.2 of the Participation Agreement is hereby
amended in its entirety to read as follows: “In consideration for Collection
Activities, the Corporation shall pay Kingstone fifty percent (50.0%) of the Net
Proceeds (as defined below) actually received by the Corporation from all
Collection Activities (the “Proceeds Participation”).”

 

(iii) The first clause of Section 3 of the Participation Agreement is hereby
amended in its entirety to read as follows: “For purposes of this Agreement: (a)
the term “Proceeds” means the cash and other assets, if any, actually received
from time to time by the Corporation from the Collection Activities including,
without limitation, real property and inventory and any cash or other assets
received by the Corporation from the sale of seized property or products from
the Wu Defendants or any settlements in cash or property received by the
Corporation from the Wu Defendants and/or Defendants or other parties in any
Related Litigation, including without limitation, Gitto Global, Rami Yosefian
and the Wu Defendant’s bankers and lawyers (all non-cash Proceeds shall be
valued at fair market value as determined in good faith by the Company’s Board
of Directors),”

 

(iv) The Participation Agreement shall terminate on December 31, 2009.

 

(v) Capitalized terms used in this paragraph 5 and not otherwise defined have
the meanings set forth in the Participation Agreement. Except as amended hereby,
the Participation Agreement shall remain in full force and effect.

 

6. As a condition to Super Vision’s obligations under this Agreement, including
without limitation, your engagement as a consultant to Super Vision, you agree
to enter into a Non-Competition, Confidential Information and Invention
Assignment Agreement in the form attached to this Agreement (the
“Confidentiality Agreement”).

 

7. As further consideration for the services and for your obligations described
in this Agreement, Super Vision hereby transfers ownership to you of your Super
Vision laptop computer and, on or before January 1, 2006, you shall be paid a
one-time lump sum payment of $5,000 to enable you to transition to an
independent, offsite office effective January 1, 2006. In addition, on the date
of this Agreement you shall be granted a non-statutory stock option (the

 

2



--------------------------------------------------------------------------------

“Option”) to purchase 60,000 shares of Super Vision Class A common stock at an
exercise price equal to the fair market value of such shares on the date of
grant as determined by the Compensation Committee of the Board of Directors. The
Option shall be assignable by you upon the terms and conditions set forth in the
Option, fully vested on the grant date, exercisable for a term of ten years and
shall be subject to the terms and conditions of Super Vision’s stock option plan
pursuant to which the Option is granted. Super Vision shall also prepare and
file a proxy statement with the Securities and Exchange Commission to solicit
proxies to approve the grant to you of a warrant (the “Warrant”) to purchase
289,187 shares of Super Vision Class A common stock at an exercise price equal
to the fair market value of such shares on the date of this Agreement as
determined by the Compensation Committee of the Board of Directors. The grant of
the Warrant shall be subject to the approval of the company’s stockholders at a
special meeting expected to be held before December 31, 2005. The Warrant shall
be assignable by you upon the terms and conditions set forth in the Warrant,
fully vested on the grant date and exercisable for a term of ten years. You
acknowledge that pursuant to Section 3.B. of the Warrant Agreement dated March
31, 1997 between you and Super Vision, the warrant granted therein will
terminate at such time as you are no longer an employee of the company and that
your services as a consultant or director to Super Vision shall not constitute
employment for purposes of such Warrant Agreement.

 

8. We agree to use our best efforts to cause you to be re-elected as a director
of Super Vision at the 2006 annual meeting of stockholders and to be re-elected
as Chairman of the Board of Directors of the company for 2006. Subject to your
re-election by Super Vision’s stockholders and the Board of Directors, you will
remain as Chairman of Super Vision’s Board of Directors (“Chair”). As Chair you
shall perform such duties and responsibilities as are normally related to such
position in accordance with Super Vision’s bylaws and applicable law, including
serving as chairman of all meetings of the Board of Directors and stockholders
of Super Vision. In consideration for your service as Chair for 2006, Super
Vision shall pay you $15,000 on the date of the 2006 annual meeting of
stockholders and such additional compensation as is paid to all outside
directors of Super Vision. You shall be covered by director and officer
liability insurance and indemnified by the company to the fullest extent
afforded any outside director of Super Vision.

 

9. You acknowledge that you are performing these services as an independent
contractor, and not as a Super Vision employee, and that you are responsible for
any taxes that are payable as a result of this arrangement. Effective December
31, 2005, the Employment Agreement between you and Super Vision dated January 1,
1994 is terminated and shall be of no further force or effect.

 

10. This Agreement will be governed by the laws of the State of Florida, without
regard to conflicts of laws provisions. Exclusive venue for any legal proceeding
arising out of this Agreement shall be Orange County, Florida. Except for
actions seeking injunctive relief hereunder or under the Confidentiality
Agreement, prior to the initiation of any action, proceeding, arbitration or
other mechanism to resolve a dispute or disagreement arising out of or related
to this Agreement, or the rights and obligations of the parties hereto, you and
Super Vision agree to attend mediation with a mutually agreeable mediator or, in
the absence of same, a mediator selected by counsel for Super Vision. The
mediation shall be set at a mutually convenient time no more than thirty (30)
days from the first demand for mediation and the parties shall devote up to one
day to the mediation (with the mediator being able to declare an impasse prior
to that time). Each party shall pay half of the mediator’s fee, in advance. Each
party shall be responsible for his or its attorneys’ fees incurred in connection
with the mediation. If a party refuses to set or attend a mediation in
accordance with the provisions of this Paragraph 10, the condition shall be
deemed satisfied.

 

3



--------------------------------------------------------------------------------

11. No waiver or modification of this Agreement or of any covenant, condition or
limitation herein contained shall be valid unless in writing and duly executed
by you and Super Vision. This Agreement, the Participation Agreement, and the
Confidentiality Agreement constitute the entire agreement between us with
respect to the subject matter of this Agreement and supersede any and all
previous agreements between us, whether written or oral, with respect to such
subject matter. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, personal representatives, and
permitted successors and assigns.

 

Brett, if this letter reflects our agreement, please sign and date it where
indicated.

 

Sincerely yours, SUPER VISION INTERNATIONAL, INC. By:  

/s/ Danilo Regalado

--------------------------------------------------------------------------------

    Danilo Regalado, Chief Financial Officer and         Chief Operating Officer
Read and agreed.

/s/ Brett M. Kingstone

--------------------------------------------------------------------------------

Brett M. Kingstone Date: September 9, 2005

 

4